 

Exhibit 10.5

QUOTIENT TECHNOLOGY INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between Ronald J. Fior (“Executive”) and Quotient Technology Inc.
(the “Company”), effective as of August 2, 2016 (the “Effective Date”).

RECITALS

1. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) believes that it is in the best interests of the Company
and its stockholders (i) to assure that the Company will have the continued
dedication and objectivity of Executive, and (ii) to provide Executive with an
incentive to continue Executive’s employment prior to a Change of Control and to
motivate Executive to maximize the value of the Company upon a Change of Control
for the benefit of its stockholders.

2. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances.  These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company.  

3. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement.  This Agreement will have a term of three (3) years
commencing on the Effective Date (the “Term”) and any obligations of the Company
hereunder will lapse upon the completion of the Term.  Notwithstanding the
foregoing provisions of this paragraph, (a) if a Change of Control occurs when
there are fewer than twelve (12) months remaining during the Term, the term of
this Agreement will extend automatically through the date that is twelve (12)
months following the effective date of the Change of Control, or (b) if an
initial occurrence of an act or omission by the Company constituting the grounds
for “Good Reason” in accordance with Section 6(h) hereof has occurred (the
“Initial Grounds”), and the expiration date of the Cure Period (as such term is
used in Section 6(h)) with respect to such Initial Grounds could occur following
the expiration of the Term, the term of this Agreement will extend automatically
through the date that is thirty (30) days following the expiration of the Cure
Period, but such extension of the term will only apply with respect to the
Initial Grounds.  If Executive becomes entitled to benefits under Section 3
during the term of this Agreement, the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

--------------------------------------------------------------------------------

 

2. At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  As an at-will employee, either the Company or Executive may terminate the
employment relationship at any time, with or without Cause.

3. Severance Benefits.

(a) Termination without Cause Outside of the Change of Control Period.  If the
Company terminates Executive’s employment with the Company without Cause (and
not by reason of Executive’s death or Disability), and such termination occurs
outside of the Change of Control Period, then subject to Section 4, Executive
will receive the following:

(i) Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation (if any), expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements when
legally required.  

(ii) Severance Payment.  Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to seventy-five percent (75%) of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date.  

(iii) COBRA Payment.  The Company will provide to Executive a taxable lump-sum
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s group health coverage in effect on the
date of Executive’s termination of employment (which amount will be based on the
premium for the first month of COBRA coverage), multiplied by nine (9), which
payment will be made regardless of whether Executive elects COBRA continuation
coverage (the “COBRA Payment”).  For the avoidance of doubt, the COBRA Payment
may be used for any purpose, including, but not limited to continuation coverage
under COBRA, and will be subject to all applicable tax withholdings.  

(b) Termination without Cause or Resignation for Good Reason During the Change
of Control Period.  If the Company terminates Executive’s employment with the
Company without Cause (and not by reason of Executive’s death or Disability) or
if Executive resigns from such employment for Good Reason, and, in each case,
such termination occurs during the Change of Control Period, then subject to
Section 4, Executive will receive the following:

(i) Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation (if any), expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements when
legally required.  

(ii) Severance Payment.  Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to one hundred percent (100%) of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date (or if the termination is due to a resignation for Good Reason based on a
material reduction in base salary, then Executive’s annual base salary in effect
immediately prior to such reduction) or, if greater, at the level in effect
immediately prior to the Change of Control.  

 

-2-

--------------------------------------------------------------------------------

 

(iii) Bonus Payment.  Executive will receive a lump-sum payment (less applicable
withholding taxes) equal to one hundred percent (100%) of Executive’s annual
bonus for the year of termination at target level as in effect immediately prior
to Executive’s termination date (and for purposes of clarification, if
Executive’s annual bonus target is expressed as a percentage of Executive’s
annual base salary and Executive’s termination is due to a resignation for Good
Reason based on a material reduction in base salary, then the payment to be made
pursuant to this section will be calculated based on Executive’s annual base
salary in effect immediately prior to such reduction), or, if greater, at the
level in effect immediately prior to the Change of Control.

(iv) COBRA Payment.  The Company will provide to Executive a taxable lump-sum
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s group health coverage in effect on the
date of Executive’s termination of employment (which amount will be based on the
premium for the first month of COBRA coverage), multiplied by twelve (12), which
payment will be made regardless of whether Executive elects COBRA continuation
coverage (the “Change of Control COBRA Payment”).  For the avoidance of doubt,
the Change of Control COBRA Payment may be used for any purpose, including, but
not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.  

(v) Accelerated Vesting of Equity Awards.  One hundred percent (100%) of
Executive’s then-outstanding and unvested Equity Awards will become vested in
full and in the case of stock options and stock appreciation rights, will become
exercisable (for avoidance of doubt, no more than one hundred percent (100%) of
the shares subject to the outstanding portion of the Equity Awards may vest and
become exercisable under this provision).  In the case of Equity Awards with
performance-based vesting, all performance goals and other vesting criteria will
be treated as set forth in Executive’s Equity Award agreement governing such
Equity Award.  For the avoidance of doubt, if the Company terminates Executive’s
employment with the Company without Cause (and not by reason of Executive’s
death or Disability) or if Executive resigns from such employment for Good
Reason prior to a Change of Control, then any unvested portion of Executive’s
outstanding Equity Awards will remain outstanding for three (3) months or the
occurrence of a Change of Control (whichever is earlier) so that any
acceleration benefits can be provided if a Change of Control occurs within three
(3) months following such termination (provided that in no event will the Equity
Awards remain outstanding beyond the Equity Award’s maximum term or expiration
date).  In such case, if no Change of Control occurs within three (3) months
following Executive’s termination, any unvested portion of Executive’s Equity
Awards automatically will be forfeited without having vested.  

(c) Voluntary Resignation; Termination for Cause.  If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason during the Change of Control Period) or (ii) for Cause by the Company,
then Executive will not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s then
existing severance and benefits plans and practices or pursuant to other written
agreements with the Company (if any).

 

-3-

--------------------------------------------------------------------------------

 

(d) Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company (if any).

(e) Exclusive Remedy.  In the event of a termination of Executive employment as
set forth in Section 3(a) or Section 3(b) of this Agreement, the provisions of
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses).  Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 3 of this Agreement.  For the avoidance
of doubt, the payments and benefits under Section 3(b) of this Agreement are in
place of and not in addition to, any payments to which Executive may have become
entitled under Section 3(a) of this Agreement.  To the extent Executive received
or began receiving payment under Section 3(a) of this Agreement, and, due to a
Change of Control, becomes eligible for payments under Section 3(b) of this
Agreement, the payments previously made under Section 3(a) of this Agreement
will be deemed to have been made under Section 3(b) of this Agreement.  

4. Conditions to Receipt of Severance; No Duty to Mitigate

(a) Release of Claims Agreement.  The receipt of any severance payments or
benefits (other than the accrued benefits set forth in Section 3(a)(i) or
Section 3(b)(i)) pursuant to this Agreement is subject to Executive signing and
not revoking the Company’s then-standard separation agreement and release of
claims (which may include an agreement not to disparage the Company, restrictive
covenants (which may include non-solicit or non-competition provisions as
permitted by law), and other standard terms and conditions) (the “Release” and
such requirement, the “Release Requirement”), which must become effective and
irrevocable no later than the sixtieth (60th) day following Executive’s
termination of employment (the “Release Deadline”).  Any severance payments or
benefits under this Agreement will be paid on the first regular payroll pay day
following the Release Deadline, or, if later, (A) with respect to the benefits
provided in Section 3(b)(ii), 3(b)(iii), 3(b)(iv) or 3(b)(v) and in each case,
to the extent not already provided under Section 3(a), if the Executive’s
termination date occurs within the Change of Control Period but prior to the
closing of the Change of Control, on the date of the closing of the Change of
Control or (B) such time as required by Section 4(c)(iii), except that the
acceleration of vesting of Equity Awards not subject to Section 409A will become
effective on the tenth (10th) day following the date the Release becomes
effective and irrevocable (the “Release Effective Date”) and the acceleration of
vesting of Equity Awards subject to Section 409A will become effective on the
Release Deadline, or, in either event, if later, with respect to the benefits
provided in Section 3(b)(v), if Executive’s termination date occurs within the
Change of Control Period but prior to the closing of the Change of Control, on
the date of the closing of the Change of Control.  If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any right to severance payments or benefits under this Agreement.  In no event
will severance payments or benefits be paid or provided until the Release
actually becomes effective and irrevocable.

 

-4-

--------------------------------------------------------------------------------

 

(b) Confidential Information and Invention Assignment Agreements.  Executive’s
receipt of any payments or benefits under Section 3 (other than the accrued
benefits set forth in Section 3(a)(i) or Section 3(b)(i)) will be subject to
Executive continuing to comply with the terms of the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement between
the Company and Executive, as such agreement may be amended from time to time.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A.  Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A‑1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.  In no event will
Executive have discretion to determine the taxable year of payment of any
Deferred Payments.

(ii) It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 4(c)(iv) below or resulting from an involuntary separation from
service as described in Section 4(c)(v) below.  

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above.

 

-5-

--------------------------------------------------------------------------------

 

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.

(vi) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be exempt or so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section
409A.  In no event will the Company reimburse Executive for any taxes that may
be imposed on Executive as a result of Section 409A.

5. Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced); (ii) cancellation
of Equity Awards that were granted “contingent on a change in ownership or
control” within the meaning of Code Section 280G (if two or more Equity Awards
are granted on the same date, each award will be reduced on a pro-rata basis);
(iii) reduction of the accelerated vesting of Equity Awards in the reverse order
of date of grant of the awards (i.e., the vesting of the most recently granted
Equity Awards will be cancelled first and if more than one Equity Award was made
to Executive on the same date of grant, all such awards will have their
acceleration of vesting reduced pro rata) unless Executive elects in writing a
different order for cancellation; and (iv) reduction of employee benefits in
reverse chronological order (i.e., the benefit owed on the latest date following
the occurrence of the event triggering the excise tax will be the first benefit
to be reduced).  In no event will the Executive have any discretion with respect
to the ordering of payment reductions.

 

-6-

--------------------------------------------------------------------------------

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this
Section.  The Company will bear all costs the Firm may incur in connection with
any calculations contemplated by this Section 5.

6. Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a) Cause.  “Cause” means the occurrence of any of the following:
(i) Executive’s conviction of, or plea of “no contest” to, a felony or any crime
involving fraud or embezzlement; (ii) Executive’s intentional misconduct; (iii)
Executive’s material failure to perform his or her employment duties; (iv)
Executive’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company, or any of its subsidiaries, or any other party to
whom Executive owes an obligation of nondisclosure as a result of his or her
relationship with the Company or any of its subsidiaries; (v) an act of material
fraud or dishonesty against the Company or any of its subsidiaries; (vi)
Executive’s material violation of any policy of the Company or any of its
subsidiaries or material breach of any written agreement with the Company or any
of its subsidiaries; or (vii) Executive’s failure to cooperate with the Company
in any investigation or formal proceeding.

The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in Section
2 above, and the term “Company” will be interpreted to include any subsidiary,
parent, affiliate or successor thereto, if applicable.

(b) Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either

 

-7-

--------------------------------------------------------------------------------

 

by remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; or

(iv) a change in the composition of the Board, as a result of which less than a
majority of the directors are Incumbent Directors. “Incumbent Directors” means
directors who either (A) are directors of the Company as of the effective date
of this Policy, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the directors of the Company at
the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

Notwithstanding the foregoing, a transaction will not be a Change of Control
unless the transaction qualifies as a change in control event within the meaning
of Section 409A.  Further and for purposes of clarity, a transaction will not
constitute a Change of Control if its primary purposes is to:  (x) change the
state of the Company’s incorporation, or (y) create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(c) Change of Control Period.  “Change of Control Period” means the period
beginning three (3) months prior to, and ending twelve (12) months following,
the first Change of Control to occur after the Effective Date.

(d) COBRA.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(f) Disability.  “Disability” means the total and permanent disability as
defined in Section 22(e)(3) of the Code unless the Company maintains a long-term
disability plan at the time Executive’s termination, in which case, the
determination of disability under such plan also will be considered “Disability”
for purposes of this Agreement.

(g) Equity Awards.  “Equity Awards” means Executive’s outstanding stock options,
stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

(h) Good Reason.  “Good Reason” means Executive’s termination of his or her
employment in accordance with the next sentence after the occurrence of one or
more of the following events without Executive’s express written consent: (i) a
material reduction of Executive’s duties, authorities, or responsibilities
relative to Executive’s duties, authorities, or responsibilities in effect
immediately prior to such reduction; (ii) a material reduction by the Company in
Executive’s rate of annual base salary; provided, however, that, a reduction of
annual base salary that also applies to substantially all other similarly
situated employees of the Company will not constitute “Good Reason”; (iii) a
material change in the geographic location of Executive’s primary work facility
or location; provided, that a relocation of less than thirty-five (35) miles
from Executive’s then present location will not be considered a material change
in

 

-8-

--------------------------------------------------------------------------------

 

geographic location; or (iv) the failure of the Company to obtain from any
successor or transferee of the Company an express written and unconditional
assumption of the Company’s obligations to Executive under this Agreement.  In
order for Executive’s termination of his or her employment to be for Good
Reason, Executive must not terminate employment with the Company without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and a cure period of thirty (30) days following
the date of written notice (the “Cure Period”), such grounds must not have been
cured during such time, and Executive must terminate his or her employment
within thirty (30) days following the Cure Period.    

(i) Section 409A Limit.  “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

7. Successors.

(a) The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability.  In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing.  In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the

 

-9-

--------------------------------------------------------------------------------

 

General Counsel and mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its Chief
Executive Officer and General Counsel.

(b) Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
ninety (90) days after the giving of such notice).  

9. Resignation.  Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

10. Arbitration.

(a) Arbitration.  In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law.  The Federal Arbitration Act will also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

(b) Dispute Resolution.  Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

(c) Procedure.  Executive agrees that any arbitration will be administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The arbitrator
will have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class

 

-10-

--------------------------------------------------------------------------------

 

certification, prior to any arbitration hearing.  The arbitrator will have the
power to award any remedies available under applicable law, and the arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law.  The Company will pay for any administrative or hearing fees
charged by the administrator or JAMS, and all arbitrator’s fees, except that
Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fee as Executive would have
instead paid had Executive filed a complaint in a court of law.  Executive
agrees that the arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil Procedure
and the California Evidence Code, and that the arbitrator will apply substantive
and procedural California law to any dispute or claim, without reference to the
rules of conflict of law.  To the extent that the JAMS Rules conflict with
California law, California law will take precedence.  The decision of the
arbitrator will be in writing.  Any arbitration under this Agreement will be
conducted in Santa Clara County, California.

(d) Remedy.  Except as provided by the Act, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided by the Act and this Agreement, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.  Notwithstanding, the arbitrator will
not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator will not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

(e) Administrative Relief.  Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

(f) Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

11. Miscellaneous Provisions.

(a) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by

 

-11-

--------------------------------------------------------------------------------

 

Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter
hereof.  Accordingly, by executing this Agreement and both during and following
the Term, Executive hereby forfeits and waives any rights to severance or change
of control benefits set forth in any employment agreement, offer letter and/or
Equity Award agreement, except as set forth in this Agreement.  For purposes of
clarification, following the Term, Executive will not be eligible to receive
severance or change of control benefits set forth in any employment agreement,
offer letter and/or Equity Award agreement.  No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement.

(e) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).  Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding.  All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

(h) Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]

 

-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

 

QUOTIENT TECHNOLOGY INC.

 

 

 

 

 

 

 

By:

 

Steven Boal

 

 

Title:

 

CEO

 

 

Date:

 

August 2, 2016

 

EXECUTIVE

 

By:

 

Ronald J. Fior

 

 

Title:

 

CFO

 

 

Date:

 

July 27, 2016

 

[Signature page of the Change of Control Severance Agreement]

 

-13-